Exhibit 10.3

LOAN AGREEMENT

This Loan Agreement (the “Agreement”) is entered into as of April 15, 2015
between and by the following Parties in Beijing, People’s Republic of China
(“China” or “PRC”):

 

Party A:    Beijing AmazGame Age Internet Technology Co., Ltd., with the
registered address of No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech
Zone, Shijingshan District, Beijing; and Party B:    Beijing Century High-Tech
Investment Co., Ltd, with the registered address of No.1 Zhong Guan Cun Dong Lu,
Sohu Internet Plaza 10-08, Haidian District, Beijing.

(In this Agreement, Party A and Party B are called collectively as the “Parties”
and respectively as “Party” or “Other Party”)

WHEREAS,

 

1. Party A, a wholly foreign-owned enterprise duly incorporated and validly
existing under the PRC laws;

 

2. Party B, a limited liability company duly incorporated and validly existing
under the PRC laws and the shareholder of Beijing Gamease Age Digital Technology
Co., Ltd. (“Gamease”) holding 100% equity interests of Gamease; and

 

3. Party A, Party B have respectively entered into a Loan Assignment and Equity
Interest Transfer Agreement with former shareholders of Gamease Mr. Tao Wang and
Mr. Dewen Chen as of April 15, 2015 and March 31, 2015, according to which Party
B agreed to inherit the interest-free loan borrowed by Mr. Tao Wang and
Mr. Dewen Chen from Party A with the joint amount of RMB 10,000,000;

NOW, THEREFORE, in order to clarify the Parties’ rights and obligations, through
friendly negotiations, the Parties hereby agree as follows:

 

1. Loan

 

  1.1 Under the provisions and conditions of this Agreement, Party A agrees that
Party B shall inherit the interest-free loan with the amount of RMB 6,000,000.00
lent by Party A to Mr. Tao Wang according to the Revised Loan Agreement entered
into by Party A and Mr. Tao Wang as of August 20, 2008 and the interest-free
loan with the amount of RMB 4,000,000.00 lent by Party A to Mr. Dewen Chen
according to the Loan Agreement entered into by Party A and Mr. Dewen Chen as of
June 23, 2010, and Party B agrees to inherit the aforesaid loan.

 

1



--------------------------------------------------------------------------------

  1.2 Party B confirms that it has acquired 60% equity interests in Gamease from
Mr. Tao Wang and 40% equity interests in Gamease from Mr. Dewen Chen as the
consideration of inheriting the aforesaid loan.

 

2. Term of Loan

 

  2.1. The term of such loan starts from April 15, 2015 until ten (10) years
after signing this Agreement and could be extended upon the unilateral
confirmation by Party A and the extended period shall be determined by Party A
based on its independent judgment.

 

  2.2. During the term or extended term of such a loan, Party A may accelerate
the loan repayment in written notice, if any of the following events occurs:

 

  (1) Party B quits or is dismissed by Party A or its affiliates;

 

  (2) Party B enters in bankruptcy, recombination, liquidation, mandatory
shut-down or similar legal procedures;

 

  (3) Party B commits a crime or is involved in a crime;

 

  (4) Any other third party claims more than RMB100,000 against Party B;

 

  (5) Any statement or warranties made by Party B under this Agreement is untrue
or in accurate in any material aspects; or Party B breaches the obligations
under this Agreement; or

 

  (6) According to the PRC laws, Party A or its designated person may be
qualified to invest in the business of value-added telecommunication, such as
internet information service and other services, which Gamease runs, and also
Party A has a written notice to Gamease and exercised its right of purchase in
accordance with the terms of Equity Interest Purchase Agreement (“Purchase
Agreement”).

 

2



--------------------------------------------------------------------------------

3. Repayment of Loan

 

  3.1. Party A can send the notice of repayment (“Notice of Payment”) to Party B
fifteen days before anytime at Party A’s absolute discretion, requiring Party B
to repay the total or part of the loan. The parties herein agree and confirm
that Party B have to repay the loan only by the following methods: Party B or
their heir or their successors or assignees, upon written notice request of
Party A, have to transfer all equity interest in Gamease to Party A and/or the
person designated by Party A in compliance with PRC laws and use the proceeds of
the transfer to repay the loan, and the percentage of the transferred equity
interest in Party B’s total equity interest in Gamease on the date of signing
shall be equal to the percentage of the required amount of repayment of the loan
in the total loan on the date of signing.

 

  3.2. Without the written consent made by Party A, Party B shall not repay such
loan partially or in full.

 

  3.3. Based on the Clause 3.1, all parties herein agree and confirm that,
according to the PRC laws, Party A or its designated person (including natural
person, legal entity or any other entity) has the right, but not the obligation,
to purchase all or part of the equity interest held by Party B in Gamease (the
“Option”) at anytime, however, Party A shall notify Party B of such purchase of
equity interests with a written notice. Once the written notice for exercising
the Option is issued by Party A, Party B shall sell his all or part of equity
interests of Gamease upon Party A’s request and instructions (including the
equity interest obtained by any methods after such notice date) with the
original invest price (the “Original Investment Price”, means RMB 100,000 for
each 1% of equity interests) or price otherwise stipulated by laws according to
the consent of Party A to Party A or its designated person. All parties agree
and confirm that when Party A exercises the Option, the price that allowed by
the applicable law at the time is higher than the Original Investment Price,
Party A shall purchase the equity interests at the lowest price in accordance
with the applicable law; if the lowest price is higher than the Original
Investment Price, Party B shall reimburse the exceeding amount to Party A
pursuant to Article 4 of this Agreement. All parties agree to execute the
Purchase Agreement in connection with above matters.

 

  3.4. The Parties agree to complete the registration for changing the
shareholder at relevant administration for industry and commerce authorities;
and the equity transfer abovementioned shall be considered as complete after
Party A or its designated person is registered as legal owner of target equity
interests.

 

3



--------------------------------------------------------------------------------

  3.5. When Party B repays the loan in accordance with the provision of article
three, the parties shall finish the transferring of the equity interest under
article three, guarantee the repayment of the loan and Party A or the designated
person of Party A shall legally and totally accept the transferred equity
interest in Gamease. There shall be no pledges or other types of encumbrances on
the equity interest, except the equity interest pledge agreement and the equity
interest purchase agreement.

 

4. Interests of Loan

All parties agree and confirm that this loan is an interest-free loan unless
otherwise provided in this Agreement. But if the loan is due and Party B has to
transfer his equity interests in Gamease to Party A pursuant to this Agreement
or its designated person and the proceeds exceed the loan principal due to the
legal requirement or other reasons, the extra amount over the principal of
proceeds will be considered as the interests or capital use cost, which shall be
repaid to Party A.

 

5. Party B’s Representative, Warranties and Promises

 

  5.1 Party B shall deliver the copy of Capital Contribution Certificate which
evidences he owns 100% equity interests of Gamease to Party A.

 

  5.2 As the guarantee of the loan, Party B agrees to pledge all equity
interests held in Gamease to Party A and grant Party B an option right to
purchase such equity interests; and Party B agrees to execute the Equity Pledge
Agreement and Purchase Agreement upon the request of Party A.

 

  5.3 Without prior written consent by Party A, not to sell, transfer, mortgage
or dispose, in any other form, any equity interests or any other rights, or to
approve any other security interest set on it except the set is for the Party
A’s benefit.

 

  5.4 Without the prior written consent by Party A, not to decide or support or
sign any shareholders resolution on Gamease’s shareholders’ meeting that
approves any sale, transfer, mortgage or dispose of any legitimate or beneficial
interest of equity interest of Gamease, or allows any other security interest
set on it, other than made to Party A or its designated persons.

 

  5.5 Without prior written notice by Party A, Party B shall not agree or
support or execute any shareholders resolution on the Gamease’s shareholders’
meeting that approves Gamease to merger or associate with any person (under this
Agreement, the “person” means individual, company, partnership or other
entities), acquire any person or invest in any person.

 

4



--------------------------------------------------------------------------------

  5.6 Without prior written consent by Party A, not to take any action or any
nonfeasance that may affect materially Gamease’s assets, business and
liabilities; Without prior written consent by Party A, not, upon the execution
of this Agreement, to sale, transfer, mortgage or dispose, in any other form,
any asset, legitimate or beneficial interest of business or income of Gamease,
or to approve any other security interest set on it.

 

  5.7 Upon the request of Party A, to appoint any person designated by Party A
to be the directors and senior management personnel of Gamease.

 

  5.8 Upon the exercise of the option and to the extent permitted by PRC laws,
to transfer all or part of equity interests of Gamease held by Party B to the
person designated by Party A in any time unconditionally, and to waive the first
right of refusal for the equity interests to be transferred held by the other
shareholder of Gamease.

 

  5.9 Not to request Gamease to distribute the dividend; and not to approve any
shareholders’ resolution which may cause Gamease to distribute dividend to its
shareholders.

 

  5.10 Without prior written consent by Party A, not, in any form, to
supplement, change or modify the Articles of Association of Gamease, to increase
or decrease registered capital of the corporation, or to change the structure of
the registered capital in any other forms.

 

  5.11 According to fair finance and business standard and tradition, to
maintain the existence of the corporation, prudently and effectively operate
business and deal with works; to provide materials relating to Gamease’s
operation and financial conditions upon Party A’s request; and to normally
operate all business to maintain the asset value of Gamease.

 

  5.12 Without prior written notice by Party A, not cause, inherit, guarantee or
allow the existence of any debt, other than (i) the debt arising from normal or
daily business but not from borrowing; and (ii) the debt disclosed to Party A
and obtained the written consent from Party A.

 

  5.13 Without prior written consent by Party A, not to enter into any material
agreement, other than the agreement in the process of normal business (as in
this paragraph, the amount in the agreement that exceeds a hundred thousand Yuan
(RMB 100,000) shall be deemed as a material agreement).

 

  5.14 In order to keep its ownership of the equity interest, to execute all
requisite or appropriate documents, conduct all requisite or appropriate
actions, and make all requisite or appropriate claims, or make requisite or
appropriate defend against fall claims of compensation; to notify Party A the
occurrence or the potential occurrence of any litigation, arbitration or
administrative procedure related to Gamease.

 

5



--------------------------------------------------------------------------------

  5.15 To exercise the rights as Gamease’s shareholder upon the request by Party
A and only upon Party A’s written authorization.

 

  5.16 To prudently comply with the provisions of this Agreement and perform all
obligations under these Agreements, without taking any action or any nonfeasance
that sufficiently affects the validity and enforceability of this Agreement.

 

  5.17 The Parties agree and confirm the meaning of “Party A’s written consent”
pursuant to this Agreement means the consent shall be approved by the board of
Party A, no other types of consents shall constitute “Party A’s written consent”
under this agreement.

 

6. Taxes and Expenses

Unless otherwise provided in this Agreement, the Parties shall, according to the
PRC laws, bear any and all taxes and expenses pursuant to this Agreement. Other
taxes and reasonable expense regarding the loan shall be borne by Party A.

 

7. Effectiveness and Termination

 

  7.1 This Agreement is concluded upon its execution and takes effect on the
date hereof.

 

  7.2 The Parties agree and confirm the this Agreement shall be terminated when
the Parties has completed to perform their obligation under this Agreement; the
Parties further agree and confirm that Party B shall be deemed the completion of
performing their obligations under this agreement only if the following
requirements are met:

 

  (1) Party B has transferred all equity interests of Gamease to Party A and/or
its designated person; and,

 

  (2) Party B has repaid the total amount caused from the equity interest
transferring according to this Agreement or the proceeds stipulated by Purchase
Agreement to Party A.

 

  7.3 Party B cannot terminate or revoke unilaterally this Agreement unless
(1) Party A commits the gross negligence, fraud or other material illegal
action; or (2) Party A terminates as a result of bankruptcy, dissolution, or
being ordered to be closed down according to laws.

 

6



--------------------------------------------------------------------------------

8. Breach of Contract

 

  8.1 If any party (“Defaulting Party”) breaches any provision of this
Agreement, which may cause the damages of the other party (“Non-defaulting
Party”), the Non-defaulting Party could notify the Defaulting Party in written
and request it to rectify and correct such breach of contract; if the Defaulting
Party cannot take any action satisfied by Non-defaulting Party and rectify and
correct such breach within fifteen (15) days upon the issuance of the written
notice, the Non-defaulting Party could take the actions pursuant to this
Agreement or other measures in accordance with laws.

 

  8.2 If Party B can not repay the loan pursuant to this Agreement, Party B
shall pay the penalty at a rate of 0.2‰ per day for any outstanding loan to
Party A (from the request date for repayment by Party A), and shall also
indemnify Party A on a full indemnity basis against all direct economic damages
due to breach of contract by Party A (including but not limited to market value
of pending equity interests held by Party B or outstanding loan, which is the
higher).

 

9. Confidentiality

 

  9.1 The Parties acknowledge and confirm any oral or written materials
exchanged by the Parties in connection with this Agreement are confidential. The
Parties shall maintain the secrecy and confidentiality of all such materials.
Without the written approval by the other Parties, any Party shall not disclose
to any third party any relevant materials, otherwise shall bear the liability of
breach of the contract and compensate for the damages, except the following
circumstances shall be excluded:

 

  (1) The materials that is known or may be known by the Public (but not include
the materials disclosed by each party receiving the materials );

 

  (2) The materials required to be disclosed subject to the applicable laws or
the rules or provisions of stock exchange; or

 

  (3) if any documents required to be disclosed by any party to its legal
counsel or financial consultant for the purpose of the transaction of this
Agreement by any party, such legal counsel or financial consultant shall also
comply with the confidentiality as stated hereof. Any disclosure by employees or
agencies employed by any party shall be deemed the disclosure of such party and
such party shall assume the liabilities for its breach of contract pursuant to
this Agreement. This Article shall survive whatever this Agreement is void,
amended, cancelled, terminated or unable to perform.

 

7



--------------------------------------------------------------------------------

  9.2 After the termination of the Agreement, Party B shall return, destroy or
dispose of all the documents, materials and software which contain confidential
information at the requirement of Part A, and cease making use of such
confidential information.

 

  9.3 Notwithstanding any other provisions of the agreement, the validity of
article 9 will survive any suspension or termination of the Agreement.

 

10. Notices

Notices or other communications required to be given by any party pursuant to
this Agreement shall be in written and delivered personally or sent by
registered mail or postage prepaid mail or by a recognized courier service or by
facsimile transmission to the address of relevant each party or both parties set
forth below or other address of the party or of the other addressees specified
by such party from time to time. The date when the notice is deemed to be duly
served shall be determined as the follows: (a) a notice delivered personally is
deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly
served the seventh (7th) day after the date when the air registered mail with
postage prepaid has been sent out (as is shown on the postmark), or the fourth
(4th) day after the delivery date to the internationally recognized courier
service agency; and (c) a notice sent by facsimile transmission is deemed duly
served upon the receipt time as is shown on the transmission confirmation of
relevant documents.

 

Party A:    Beijing AmazGame Age Internet Technology Co., Ltd. Legal Address:   
No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone, Shijingshan
District, Beijing Party B:    Beijing Century High-Tech Investment Co., Ltd
Address:    No.1 Zhong Guan Cun Dong Lu, Sohu Internet Plaza 10-08, Haidian
District, Beijing

 

11. Applicable Law and Dispute Resolution

 

  11.1 The execution, validity, performance, modification, interpretation,
termination of this Agreement and the disputes resolution under this Agreement
shall be governed by PRC laws.

 

8



--------------------------------------------------------------------------------

  11.2 The parties shall strive to settle any dispute arising from this
Agreement through friendly consultation.

 

  11.3 In case no settlement can be reached through consultation within thirty
(30) days after such dispute is raised, each party can submit such matter to
Beijing Arbitration Commission in accordance with its then effective rules. The
arbitration shall take place in Beijing. The arbitration award shall be final
conclusive and binding upon both parties. If there is any dispute is in process
of arbitration, other then the matters in dispute, the Parties shall perform the
other rights and obligation pursuant to this Agreement.

 

12. Miscellaneous

 

  12.1 The headings contained in this Agreement are for the convenience of
reference only and shall not affect the interpretation, explanation or in any
other way the meaning of the provisions of this Agreement.

 

  12.2 The Parties confirm that this Agreement shall constitute the entire
agreement of the Parties upon its effectiveness with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
or/and written agreements and understandings.

 

  12.3 This Agreement shall be binding and benefit the successor of each Party
and the transferee allowed by each Party. Without the prior written notice by
Party A, Party B shall not transfer, pledge or dispose in other manners its
rights, interest and obligation pursuant to this Agreement.

 

  12.4 Party B hereby agrees that, (i) if Party B enters in bankruptcy,
recombination, liquidation, mandatory shut-down or similar legal procedures,
Party B agree to transfer the rights and obligation pursuant to this Agreement
to the person designated by Party A; (ii) Party A could transfer its rights and
obligation pursuant to this Agreement to other third parties. Party A only needs
to issue a written notice to Party B for such transfer and no need to obtain the
consent by Party B.

 

  12.5 Any rights, power and remedies of either party under this Agreement will
not exclude any other types of rights, power and remedies of either party in
accordance with the laws and other provisions under this agreement. Moreover,
the performance of any rights, powers and remedies by any party will not exclude
the performance of other rights, powers and remedies of such party.

 

9



--------------------------------------------------------------------------------

  12.6 Any nonperforming or delay in performing the rights, powers or remedies
under the Agreement or laws by either Party shall not be deemed as waiver of
such rights, powers or remedies and would not affect the future performance of
such rights, powers or remedies in other ways or the performance of any other
rights.

 

  12.7 If any provision of this Agreement is judged as void, invalid or
non-enforceable according to relevant laws, the provision shall be deemed
invalid only within the applicable area of the PRC Laws, and the validity,
legality and enforceability of the other provisions hereof shall not be affected
or impaired in any way. The Parties shall cease performing such void, invalid or
non-enforceable provisions and replace those void, invalid or non-enforceable
provisions with valid provisions to the extent which such provisions could be
valid, effective and enforceable.

 

  12.8 Any matters excluded in this Agreement shall be negotiated by the
Parties. Any amendment and supplement of this Agreement shall be made by the
Parties in writing. The amendment and supplement duly executed by each Party
shall be deemed as a part of this Agreement and shall have the same legal effect
as this Agreement.

 

  12.9 This Agreement is executed with four (4) original copies; each Party
holds two (2) original copies and each original copy has the same legal effect.

IN WITNESS THEREFORE, the parties hereof have caused this Agreement to be
executed by their duly authorized representatives as of the date first written
above.

[No Text Below]

 

10



--------------------------------------------------------------------------------

[Signature Page]

Party A: Beijing AmazGame Age Internet Technology Co., Ltd(Seal)

Signature:                                         

Party B: Beijing Century High-Tech Investment Co., Ltd(Seal)

Signature:                                         

 

11